DETAILED ACTION
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 specifically requires a plurality of sensors wherein each sensor of the plurality of sensors is located on one of the first or second rod.  Although prior art documents to utilize sensors to detect motion, these limitations when viewed in combination with the limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1, 2, 3, 6, 7, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1).

Regarding Claim 1, Domangue teaches a vest for golf training (See Abstract) which includes a back panel with at least four adjustable straps, a first and second passage way which extend along a vertical and horizontal axis, wherein the first and second passage ways are perpendicular and a back panel has a first surface area and attaches to a plurality of at least four straps.  (See Figure 3 and 6 and referencing item 8, the straps such as 18LR, 16LR, 14LR, passage ways near 26 and 40 T,M,B.  Figure 6 of Domangue is considered to show the first and second passageways perpendicular to each other.)  Domangue also teaches the first and second rod which extend as claimed (See Figures 6 and items 22 and 38) with exception to the specific extension of the second rod from the vertical axis by at least twelve inches.  The arrangement of the Domangue references passages and rods, similar to the applicants, will allow the two passageways and rods to remain perpendicular during the swing motion of the user.  Thompson teaches the chest panel with a second plurality of at least four straps which reversibly attach to the first plurality of straps.  (See Figure 1 and [0016]) wherein the chest panel has a second surface area (See Front surface area of the chest panel.)   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  The examiner does not find criticality as to the surface area of the second surface area being smaller than the first surface area.  As such, the configuration of the relative surface area size would have been a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.)  Kleppen at 2:6+ teaches a rod projecting outwardly from a vertical axis at least twelve inches to allow the user to see the bar with correct body rotation.  Kleppen at figures 2 and 5 also show first and second ends of a second rod extending outward from the back of a user wherein the combination would have the rods extending outward from a back panel.  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the bar extension as taught by Kleppen to allow the user to see the bar with correct body rotation (See 2:6+).

Regarding claim 18, reference the rejection to claim 1 above, as the method of using the apparatus such as that claimed in claim 18 is considered obvious from the rejection on claim 1.  Furthermore, Domangue teaches the vest, back panel, straps, passageways and their perpendicularly, first and second rods and the use of the device while maintaining perpendicularity between the two passage ways and rods and the back panel has a first surface area and attaches to a plurality of at least four straps.  (See the Abstract, Figure 6 and item 8, the straps such as 18LR, 16LR, 14LR, passage ways near 26 and 40T,M,B, 22, 38, See Figure 3 which shows the surface area of the back panel and the four straps attaching thereto)  Thompson teaches the chest panel with the second plurality of straps configured as claimed and a second surface area.  (See Figure 1 and [0016], Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  The examiner does not find criticality as to the surface area of the second surface area being smaller than the first surface area.  As such, the configuration of the relative surface area size would have been a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.)  Kleppen at 2:6+ teaches the extension of the rod to the specific length as claimed.  Kleppen at figures 2 and 5 also show first and second ends of a second rod extending outward from the back of a user wherein the combination would have the rods extending outward from a back panel.  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the bar extension as taught by Kleppen to allow the user to see the bar with correct body rotation (See 2:6+).

Regarding claims 2, 3, 6, 7 and 19, Domangue teaches:
(Claim 2) a plurality of at least four straps consists of four straps, which four straps are the only straps of the golf posture training system.  (See Figure 4)
(Claim 3) wherein the plurality of at least four straps includes two shoulder straps and two torso straps (See Figure 4).
(Claim 6) the elastomeric material at 5:45+.  Thompson teaches the chest panel and the two opposing pair configurations.  (See Figure 1 which is self-evident) It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).
(Claim 7) the adjustable size of the back straps (See 7:40+).  Thompson teaches the four straps being independently attachable to at least one of the chest panel straps.  (See Figure 1 which is self-evident) It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).
(Claims 19) At 5:8+, Domangue teaches the use of the device to provide proper golf swing training.  As such, a user would observe their movements prior to using the device and after using the device which would include elements such as shoulder positioning and shoulder axis to spine axis angle.  The proper angles and positions based on the use prior and during the use of the device would provide proper feedback to the user as to how to adjust their golf swing properly.  The observing and adjusting based on the observations are inherent activates completed during golf swing training exercises.  Further, multiple different torso rotation motions are naturally part of the use of the device to help correct the motion of the user utilizing the device.

Regarding claim 9, Kleppen teaches at 2:6+ the rod extending from both sides of the passage way and extending the specified length as claimed.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the bar extension as taught by Kleppen to allow the user to see the bar with correct body rotation (See 2:6+).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1) and further in view of Storelli (US 2013/0333093 A1).

Regarding claims 4 and 5, Storelli teaches at [0015+] the utilization of sewing to connect one element to another and the utilization of a mesh material as the insert.  With regards to the mesh material being plastic, Domangue at 5:45+ teaches a fabric such as nylon used for the body wherein the use of a mesh of Storelli made from nylon fabric would meet the plastic mesh configuration of claim 5.  Storelli also teaches the back panel includes two outer layers and an insert disposed between the two outer layers (See [0015+]).  Furthermore, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of a plastic fabric such as nylon fabric for the mesh material would be the selection of a known material as held by In re Leshin above.  The Domangue reference clearly makes known that the use of plastic fabrics are known in the art wherein the use of such material with the Storelli mesh would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the teaching of Storelli to provide a body of material made from material which is durable, lightweight and flexible to adapt to fit about contours of and move with a user’s body during use.  (See 5:45+)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1) and Braxton (US 6,035,452 A).

Regarding claim 8, Braxton teaches a pouch which is connectable to different panels such as a chest or back panel (See item 23).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the pouch of Braxton to allow external items to be attached to a chest or back panel.  (See 7:27+)
Response to Arguments
	The applicant argues for the patentability of the limitations directed towards the change in the surface area size of the first and second panels.  The examiner does not find criticality in the specification as originally filed for the limitations.  As such, the art generally shows the different sizes for a first and second panel.  The use of a second surface area which is smaller than the first surface area would be a matter of choice that one of ordinary skill in the art would have found obvious at the time of the invention.  The examiner does not agree that the reliance on In re Dailey is misplaced, Domangue is not that much different than the claimed invention both posture correction and training.  Such does not negate the criticality doctrine.
	With regards to the Affidavit filed by Michael Cestone.  The affidavit appears to make generally claims towards patentability and explain the benefits of the invention.  The combination as asserted in the rejection above would achieve the same perpendicular arrangement.  The affidavit states that the instant invention is fundamentally different than the Domangue and Kleppen reference, however this is seen to be directed towards the bodily incorporation of the references.  Reference In Re Keller where the courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  The claims simply call for the rods extending through passage ways.  The Domangue reference clearly shows passageways which can hold rods that are perpendicular in arrangement.  The affidavit claims that the incorporation of the Thompson reference with the combination would cause misalignment between the perpendicular rods and the user’s spine and shoulders.  However, the examiner finds no persuasive evidence on the record to provide this claim.  The rejections clearly show that the Thompson reference is used for the chest panel wherein the arguments appear to assert that the addition of a chest panel would require the perpendicular rods to be misaligned when the device is in use.  The inclusion of a chest panel in the combination does not require misalignment between the perpendicular rods.  As stated above, this appears to be conclusory in nature and not supported by persuasive evidence on the record.
With regards to the Affidavit filed by Edward Titen.  The affidavit appears to show the invention.  The examiner does not find any substantially arguments against the rejections asserted in this affidavit to respond to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571) 270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711